DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: severing mechanism for disconnecting in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Here, this structure is defined as “a small guillotine-type device at a distal end of the supply line 180” as defined in applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 2 is objected to because of the following informalities:  line 6 recites “a patient” when it should read – the patient--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 5 recites “a patient” when it should read – the patient--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 5 recites “a patient” when it should read – the patient--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Murray (20110251682) in view of Lashinski (20060020327).

 
Murray fails to directly disclose: a balloon, wherein the system is configured to provide: a delivery state in which the capsule maintains the prosthetic heart valve in a collapsed condition over the inner shaft assembly, and the balloon is in a deflated arrangement radially between the prosthetic heart valve and the capsule, an initial deployment state in which at least a portion of the balloon and at least a portion of the prosthetic heart valve are located distal the distal end, with the at least a portion of the balloon in an inflated arrangement and surrounding an exterior of the at least a portion of the prosthetic heart valve.
In the same field of endeavor, namely heart valve devices, Lashinski teaches: a prosthetic heart valve (172 and inner valve assembly, see paragraph 0179) including a self-deploying stent (172, see paragraphs 0179) carrying a prosthetic valve (see paragraph 0179) which uses a balloon (176, see figure 16B and paragraph 0179). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heart valve assembly of Murray that replaces a valve of a patient, for the balloon anchored heart valve of Lashinski since these valves perform the same function replacing a faulty valve in a 

As to claim 2, the combination of Murray and Lashinski disclose the invention of claim 1, the combination further discloses: wherein the system is configured to further 

As to claim 3, the combination of Murray and Lashinski disclose the invention of claim 2, the combination further discloses: wherein the system is configured to further provide: - 20 -PATENT C00012243US0 1DIVa deployed state in which an entirety of the balloon and an entirety of the prosthetic heart valve are disconnected from the delivery device (when valve of Lashinski is fully deployed in the target location), including the balloon in the deflated arrangement and disposed between the exterior of the prosthetic heart valve and an anatomy of a patient (balloon is pressed against the patents anatomy when deployed see 0179 of Lashinski).

As to claim 4, the combination of Murray and Lashinski disclose the invention of claim 2, the combination further discloses: wherein the system is configured to further provide: a final deployment state in which an entirety of the prosthetic heart valve and the at least a portion of the balloon are distal the distal end (when valve 172 is deployed, see paragraph 0179 of lashinski), and the balloon is in the deflated arrangement (balloon is deflated until inflated by user to adjust seal, see paragraph 0179 of lashinski) and disposed between the exterior of the prosthetic heart valve and 

As to claim 5, the combination of Murray and Lashinski disclose the invention of claim 1, the combination further discloses: wherein the delivery device further includes an inflation lumen (318) fluidly connected to an interior of the balloon in at least the delivery state (see figure 42 of Lashinski).

As to claim 9, the combination of Murray and Lashinski disclose the invention of claim 1, the combination further discloses: wherein a longitudinal length of the balloon is less than a longitudinal length of the prosthetic heart valve (see figure 16B of Lashinski, balloons have a smaller longitudinal length than the valve. 

As to claim 10, the combination of Murray and Lashinski disclose the invention of claim 1, the combination further discloses: wherein the balloon has a toroid shape (see figures 16A-16B of Lashinski). Examiner notes according to the definition of toroid given by Merriam Webster: a surface generated by a closed plane curve rotated about a line that lies in the same plane as the curve but does not intersect it, the shape of Lashinski’s balloon is seen to be closed curve rotated about a line (longitudinal axis that runs through the center of the valve) and does not intersect the line. 

Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Gunderson (20060030923) in view of Straubinger (20100174362).

As to claim 1, Gunderson discloses: a delivery device including: an inner shaft assembly (24), a delivery sheath (40) assembly slidably disposed over the inner shaft assembly (see figures 1-2), the delivery sheath assembly including a capsule (distal portion of 40) terminating at a distal end; a balloon (44). 
Gunderson fails to directly disclose: a prosthetic heart valve including a self-deploying stent carrying a prosthetic valve; wherein the system is configured to provide: a delivery state in which the capsule maintains the prosthetic heart valve in a collapsed condition over the inner shaft assembly, and the balloon is in a deflated arrangement radially between the prosthetic heart valve and the capsule, an initial deployment state in which at least a portion of the balloon and at least a portion of the prosthetic heart valve are located distal the distal end, with the at least a portion of the balloon in an inflated arrangement and surrounding an exterior of the at least a portion of the prosthetic heart valve.
In the same field of endeavor, namely medical treatment devices, Straubinger teaches a self-expanding stented valve assembly (see figure 1d and paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the stent of Gunderson with the valve of Straubinger to enable the device of Gunderson to perform a heart valve replacement procedure. It’s noted since Gunderson teaches delivering a self-expanding stent and Straubingers device is a self-expanding stent with a valve inside, the delivery device of Gunderson is structured to be able to receive and deploy the valve of Straubinger. Examiner notes once the combination is made, the combined device will 

As to claim 5, the combination of Gunderson and Straubinger disclose the invention of claim 1, the combination further discloses: wherein the delivery device further includes an inflation lumen (passage that 62 passes through, see figure 2 of Gunderson) fluidly connected to an interior of the balloon in at least the delivery state.

As to claim 7, the combination of Gunderson and Straubinger disclose the invention of claim 5, the combination further discloses: wherein the inflation lumen is defined, at least in part, by the capsule (see figure 2 of Gunderson, lumen has an upper border which is the capsule).

.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 6) wherein the inflation lumen is defined by a tubular body, and further wherein the delivery device further includes a severing mechanism for disconnecting the tubular body from the balloon. The closest art found was Murray and Lashinski. The combination of Murray and Lashinski failed to teach using a severing mechanism that meets the structure based on the 112f interpretation (see 112f analysis above) to disconnecting the tubular body from the balloon. Modifying the device to read to the missing limitations would not have been obvious because cutting away the inflation lumen would likely cause leaking, which would render the device of Lashinski inoperable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chobotov (20030125797): balloon around stent
Chobotov (6,761,733): balloon around stent

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771